Citation Nr: 0004975	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987 and from August 1987 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
low back disability.


FINDING OF FACT

1.  The veteran was treated for complaints of low back pain 
in service and was placed on a limited profile for chronic 
low back pain and paraspinous ligament strain.

2.  Moderate lumbar desication with low back pain cannot be 
disassociated from the inservice complaints and findings of 
low back pathology. 


CONCLUSION OF LAW

Moderate lumbar desication with low back pain was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a low back 
disorder is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107 (a).  The Board is satisfied 
that all evidence necessary for an equitable disposition of 
the appeal has been obtained and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by statute.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  If a disorder is 
a specified chronic disease, service connection may be 
granted if it is manifested to a degree of 10 percent within 
the presumptive period following separation from service; the 
presumptive period for arthritis is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  The chronicity provision of 38 C.F.R. § 3.303 is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran contends that he currently has a low back 
disorder which had its onset during service.  

Service medical records reflect that in March 1984, the 
veteran complained of pain in the left side of the back and 
hip.  He stated that he had constant pain when he stood or 
when he laid down.  The veteran denied any injury to the 
back.  The assessment was back ache and the veteran was 
instructed to apply moist heat to the area.  

In October 1995, the veteran complained of low back pain for 
the previous month.  He related that the pain began after a 
road march and that it had slowly increased.  The appellant 
denied having any previous back problems.  An examination of 
the back was essentially normal with the exception of 
tenderness and pain to palpation.  The assessment was 
mechanical lumbar pain.  An X-ray of the lumbar spine 
performed a few days later was normal.  

In November 1995, the veteran continued to complain of low 
back pain, as well as a five year history of same.  The 
examiner noted that the veteran's pain ran from about the 
fifth thoracic vertebrae to around the fourth lumbar 
vertebrae.  The veteran did not have any tenderness around or 
on the spine.  He was able to touch his toes but with pain.  
He had point tenderness on the spine joints when be bent 
over.  Assessments of low back pain of unknown etiology, and 
possible arthritis were entered by the examiner.  

In late November and early December 1995, the veteran 
continued to seek treatment for low back pain.  In December 
1995, the veteran related that he had had back problems for 
five years.  It was noted by the examiner that he had 
performed a 12 mile road march.  On both occasions, an 
examination of the back was essentially normal with the 
exception of some point tenderness around the fourth lumbar 
vertebrae.  X-rays of the lumbar spine were negative for any 
abnormalities.  Assessments of mechanical lumbar pain and 
chronic low back strain were entered.  In January 1996, the 
veteran was placed on a limited profile because of chronic 
low back pain and paraspinous ligament strain.  In February 
1996, a diagnosis of chronic low back pain was entered.

An April 1997 VA general medical examination report reflects 
that the veteran had a history of low back pain.  The 
examiner noted that the veteran's low back disorder had 
improved.  The examiner noted that the veteran was able to 
pick up a 100 pound object from the floor, and the appellant 
reported that he engaged in several sports including running 
and baseball.  An examination of the lumbar spine, to include 
an X-ray, was essentially normal.  An assessment of low back 
pain with a normal X-ray was entered by the examining 
physician. 

Medical reports, dating from October 1998 to September 1999, 
submitted by Clarksville Memorial Hospital and Premier 
Medical Group, reflect that the veteran continued to seek 
treatment for his low back.  An October 1998 magnetic 
resonance imaging scan reflects that the veteran had moderate 
desiccation at L5-S1.  

During a January 2000 hearing conducted at the RO in 
Nashville, Tennessee before the undersigned Board member, the 
veteran testified that he had not injured his back during 
service but that he had acquired a low back disability as a 
result of carrying heavy weights as an infantryman.  The 
veteran related that because of his back he was placed on a 
limited profile and was instructed not to perform push-ups or 
sit-ups.  The appellant indicated that he did not lift a 100 
pound weight during an April 1997 VA examination.  The 
veteran testified that his employment in the manufacturing 
business did not require him to engage in extensive lifting. 

The Board finds that service connection for a low back 
disability is warranted for the following reasons.  First, 
the service medical records show that the veteran 
consistently complained of low back pain from October 1995 
until February 1996, and that he was placed on a limited 
profile because of his low back.  Second, shortly after his 
discharge from service, the veteran continued to complain of 
low back pain as evidenced by his claim, and an October 1998 
MRI report reflects that he had evidence of moderate 
desiccation at L5-S1.  Finally, the Board finds the sworn 
testimony that the veteran had chronic low back pain during 
the last years of his military service to credible.  Hence, 
the evidence shows an inservice chronicity of a low back 
disorder.  38 C.F.R. § 3.303(b).  In view of the service 
medical evidence showing that the veteran consistently sought 
treatment for low back pain beginning in 1995, and was placed 
on a limited profile in January 1996, together with the 
recent MRI findings of moderate desiccation at L5-S1, the 
Board concludes that the veteran's current low back pain 
cannot be disassociated from the complaints and findings 
noted in service.  

Therefore, after resolving reasonable doubt in the veteran's 
favor he is entitled to a grant of service connection for 
moderate lumbar desication with low back pain.


ORDER

Service connection for moderate lumbar desication with low 
back pain is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

